F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                          JUL 22 1998
                               TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                              Clerk

 UNITED STATES OF AMERICA,

             Plaintiff - Appellee,                      No. 97-4132
       v.                                            (District of Utah)
 ROBERT ARCE RAMIREZ,                            (D.C. No. 96-CR-277-01)
 also known as CALIMAN
 HERNANDEZ, also known as
 ROBERTO MENDEZ-GOMEZ
             Defendant - Appellant.




                          ORDER AND JUDGMENT *


Before PORFILIO, KELLY, and HENRY, Circuit Judges.



      Roberto Arce Ramirez pleaded guilty to distributing methamphetamine in

violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2. The district court sentenced

him to 151 months’ imprisonment, and he now appeals, arguing that his sentence

is too lengthy. After examining the briefs and appellate record, this panel has

determined unanimously that oral argument would not assist the determination of



*    This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. The court generally
disfavors the citation of orders and judgments; nevertheless, an order and
judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. We exercise

jurisdiction under 28 U.S.C. § 1291 and order the case submitted without oral

argument .

      The indictment to which Mr. Ramirez pleaded guilty charged him with

distributing more than 100 grams of a mixture or substance containing detectable

amounts of methamphetamine. The presentence investigation determined that

Mr. Ramirez had distributed at least 2.28 kilograms of methamphetamine. After

assessing a two-level increase in the offense level for possession of a firearm

and a three-level reduction for acceptance of responsibility, the district court

arrived at an offense level of thirty-one. The court reduced Mr. Ramirez’s

criminal history category from V to IV after Mr. Ramirez’s attorney successfully

argued that one of his prior convictions had been double-counted. The resulting

range of sentences under the United States Sentencing Guidelines was 151 to 188

months.

      In this appeal, Mr. Ramirez’s attorney has filed a brief pursuant to Anders

v. California, 386 U.S. 738 (1967). She has also filed a motion to withdraw.

According to his attorney, Mr. Ramirez contends that a term of 151 months’

imprisonment is too long for the kind of offense that he has committed.

However, his attorney states that there are no meritorious legal grounds for this

argument.


                                          2
      We agree with Mr. Ramirez’s attorney. Mr. Ramirez was sentenced at the

low end of the Guideline range, and there is no indication that the district court

erred in applying the Guidelines. A defendant may not appeal a sentence solely

on the grounds that it is too harsh. See United States v. Garcia, 919 F.2d 1478,

1482 (10th Cir. 1990) (dismissing appeal of sentence within proper guideline

range for lack of jurisdiction). We therefore grant Mr. Ramirez’s attorney’s

motion to withdraw and dismiss this appeal for lack of jurisdiction.

      The mandate shall issue forthwith.

                                               Entered for the Court,



                                               Robert H. Henry
                                               Circuit Judge




                                           3